Citation Nr: 1823450	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-18 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a right ankle disorder.

4. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1977. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The undersigned has, based upon the Veteran's financial circumstances and evidence of homelessness, advanced this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted for two reasons.  

First, the VA Form 9 which VA received in July 2013 contains text the Veteran wrote to support his appeal.  This text includes the following - "continued on reverse side."  However, the scanned Form 9 only contains one page.  The missing text from the Veteran's argument also does not appear anywhere else within his claims file.  Remand is necessary to re-scan this document.

Second, the Veteran notified VA in August 2015 that the Social Security Administration (SSA) awarded his disability benefits effective August 2012.  The decision and medical documents underlying this award are not contained in the claims file, nor is it clear upon what basis SSA awarded the Veteran's disability compensation.  Remand is therefore necessary to attempt to obtain this information.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Appellant's original VA Form 9, received in July 2013, to be re-scanned.  Check to confirm that all pages are included in the re-scanned version.

2. Attempt to obtain the Veteran's SSA records - decision + medical records - based on the SSA award letter received in August 2015.

3. Readjudicate the appeal.  If the decisions remain adverse to the Appellant, furnish him and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




